Title: Thomas Jefferson to Jeremiah A. Goodman, 22 December 1813
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
            Dear Sir  Monticello Dec. 22. 13.
            Dick,
			 Solomon and
			 Philip are permitted to go and see their friends,
			 and in returning will help to bring the hogs and beeves.
			 I am in hopes you have procured the beds and given them to the women. in giving out their
			 clothes I forgot the article of hats, which I give every other year; but as it will be more convenient to give about half one year and half another, we will give to the men only, this year, and
			 to
			 the women the next. be so good therefore as to get hats for all the men & lads who labour. we get them here at a dollar & 7/6.
			 clover seed
			 is now at 15.D. and may
			 get higher.
			 at this
			 price we
			 can only afford to sow mr Darnell’s lower field which must be sowed at any price.
			 I expect
			 Gill’s waggon will be with you about the latter end of the next week, and will bring, when she returns, the residue of the peas which Dick shall not bring.
			 I shall be glad to learn by the return of the bearers
			 what progress is made on the bear creek road and whether the tobacco is sold or got down.
			 were the weather to be very mild in Feb. or Mar. it is
			 possible
			 I might then pay you a visit. Accept my best wishes.
            Th:
                Jefferson
          
          
            on address cover:
            since writing the within Gill is taken very ill, which will delay his coming.
            Th:J.
          
         